Christianson, J.
(concurring specially). I concur in the propositions announced in paragraphs 1, 2, and 3 of the syllabus, and this will result in an affirmance of the judgment. In this connection, however, I desire to say that I concur in the proposition announced in paragraph 3 of the syllabus, solely on account of the construction placed upon § 2201, Compiled Laws 1913, by this court in State Finance Co. v. Bowdle, 16 N. D. 193, 198, 112 N. W. 76, and Grand Forks County v. Frederick, 16 N. D. 118, 121, 125 Am. St. Rep. 621, 112 N. W. 839. If this was a case of original impression, I should unhesitatingly hold to the contrary.
My ideas with respect to curative statutes in tax proceedings were well expressed by the supreme court of New Jersey in Elizabeth v. State, 45 N. J. L. 157, 159. The court said: “It [the purpose of the legislature] was to assign to the court the province of seeing that its suitors who were liable, or whose property was subject to these assessments for public improvements and who were seeking to vacate any of such assessments, should in every event be made to bear their fair and legal share of the burden. This provision was well timed and most salutary; for while it preserves to the owner of the property the ability to relieve himself from so much of his tax as is unjust, it at the same time, and by a summary procedure, compels him to do justice to the public by paying such part of his assessment as is justly due. This law is, in the highest sense, remedial, and should be construed with liberality, so as to abate the mischief of taxpayers avoiding, by litigation, their honest dues to the government.”
*67I also agree that a reservation of mineral right is an interest in real property, assessable against the grantor making the reservation, but express no opinion upon the other matters covered by paragraph 4 of the syllabus.